DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	This non-final office action is in response to Applicant’s filing of Application No. 17,084,785 on October 30, 2020. Claims 1-20 are currently pending.
			
Information Disclosure Statement
2. 	The Information Disclosure Statements filed on February 16, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

	 			Claim Rejections - 35 USC §101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-18 fall within statutory class of a process, claims 19-20 fall within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
	In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 13, and 19. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	obtaining item codes for items in a transaction with a retailer; 
acquiring a segment constraint associated with the transaction; identifying a particular item code associated with a particular item that lacks an item barcode from the item codes; 
determining a similar item code for a similar item to the particular item from a retailer-specific vector space; 
revising the item codes by replacing the particular item code with the similar item code producing revised item codes for the transaction; 
determining a recommended item code based on the revised item and a segment-specific vector space associated with the segment constraint; and 
providing the recommended item code to an interface associated with the transaction for recommending to a customer associated with the transaction.

Claim 13 recites:
generating a retailer-specific vector space associated with a retailer for retailer transactions based on retailer item codes appearing in the retailer transactions; 
generating a segment-specific vector space for multiple retailer transactions based on multiple retailer barcoded item codes appearing in the multiple retailer transactions; 
receiving current transaction item codes for a current transaction with the retailer during the current transaction; 
replacing a non-barcoded item code in the current transaction item codes with a similar barcoded item code based on the retailer-specific vector space and producing revised item codes for the current transaction item codes; 
identifying a recommended item code based on the revised item codes positioned within the segment-specific vector space; and 
providing the recommended item code to a transaction service during processing of the transaction for presentation to a customer associated with the transaction.
Claim 19 recites:
at least one processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium; the instructions when executed by the at least one processor from the non-transitory computer-readable storage medium cause the at least processor to perform operations: 
Docket No. 20-016325receiving transaction items associated with a transaction being processed in real time by a retailer; 
replacing non-barcoded items of the transaction items with most similar barcoded items available from the retailer and producing revised transaction items; 
identifying at least one recommended item for the transaction based on a context of the revised transaction items plotted within a segment-specific vector space derived from multiple cross-retailer transactions associated with a segment, wherein the multiple cross- retailer transactions include some retailer-based transactions associated with the retailer; and  
providing the at least one recommended item to a transaction service via an Application Programming Interface (API) for recommending to a customer associated with the transaction during the transaction.

The dependent claims below do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
Claims 2 and 18 further recite the similar limitations of receiving the item codes in real time from an Application Programming Interface (API) during the transaction (a more detailed abstract idea remains an abstract idea).  
Claims 3 and 19 further recite the similar limitations of receiving similarity scores for candidate item codes from an item vector space and mapper service (a more detailed abstract idea remains an abstract idea).  
Claim 4 further recites the similar limitations of selecting the similar item code based on a particular similarity score selected from the similarity scores that is associated with the similar item code (a more detailed abstract idea remains an abstract idea).  
Claim 5 further recites the similar limitations of verifying that the similar item code is associated with a retailer product item code having a barcode (a more detailed abstract idea remains an abstract idea). 	Claim 6 further recites the similar limitations of receiving second similarity scores for second candidate item codes from the item vector space and mapper service (a more detailed abstract idea remains an abstract idea). 	Claim 7 further recites the similar limitations of filtering the second candidate item codes through the an item catalogue for the retailer and obtaining retailer product item codes available from the retailer (a more detailed abstract idea remains an abstract idea). 	Claims 8 and 20 further recite the similar limitations of selecting the recommended item code based on the second similarity scores and the retailer provided item codes (a more detailed abstract idea remains an abstract idea).
Claim 9 further recites the similar limitations of providing the segment constraint, the revised codes, the second similarity scores, transaction details for the transaction, and the retailer provided item codes to a trained machine-learning model associated with a trained machine- learning algorithm (a more detailed abstract idea remains an abstract idea). 	Claim 10 further recites the similar limitations of receiving the recommended item code as output from the trained-machine learning model (a more detailed abstract idea remains an abstract idea). 	Claim 11 further recites the similar limitations of obtaining a feedback after the transaction indicating whether the recommended item code was purchased in the transaction.
Claim 12 further recites the similar limitations of using the feedback in a subsequent training session of the trained machine-learning model (a more detailed abstract idea remains an abstract idea). 	Claim 14 further recites the similar limitations of generates a similarity vector for each of the items based on the transformer vectors for the items by determining a pairwise similarity matrix for the transformer vectors for the items (a more detailed abstract idea remains an abstract idea).
Claim 15 further recites the similar limitations of processing a second Word2Vec algorithm using the multiple retailer barcoded item codes and the multiple retailer Docket No. 20-016324transactions and producing multiple retailer barcoded item code vectors mapped within the segment-specific vector space (a more detailed abstract idea remains an abstract idea). 	Claim 16 further recites the similar limitations of “products in an online store” (a more detailed abstract idea remains an abstract idea). 	Claim 16 further recites the similar limitations of obtaining candidate item codes for the non-barcoded item code, filtering the candidate item codes against a retailer-specific item catalogue and producing filtered candidate item codes associated with barcodes, and selecting the similar barcoded item code from the filtered candidate item codes (a more detailed abstract idea remains an abstract idea).
Claim 17 further recites the similar limitations of obtaining second candidate item codes for the revised item codes, filtering the second candidate item codes against the retailer-specific item catalogue and producing second filtered candidate item codes, and selecting the recommended item code from the second filtered candidate item codes. obtaining second candidate item codes for the revised item codes, filtering the second candidate item codes against the retailer-specific item catalogue and producing second filtered candidate item codes, and selecting the recommended item code from the second filtered candidate item codes (a more detailed abstract idea remains an abstract idea).
Claim 18 further recites the similar limitations of receiving feedback indicating whether the recommended item code was purchased with the transaction and using transaction details associated with the transaction, the recommended item code, and the revised item codes to train a machine- learning model associated with a machine-learning algorithm to provide a subsequent recommended item code for a subsequent transaction of the retailer (a more detailed abstract idea remains an abstract idea).
Claim 20 further recites the similar limitations of wherein the instructions are provided as a cross-retailer segment-based transaction basket recommendation service over a network to transaction services associated each of the multiple retailers (a more detailed abstract idea remains an abstract idea).
None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. Claims 1-18 do not recite "a processor" or a structural device or structure in the body of the claims, it is impossible for independent claim 1 and 13 to improve the performance of a computer when a computer is nowhere recited in the claim. Nothing in the claim elements precludes the step from practically being performed as interactions of performing mental and manual activities using media storages or data. That is, other than reciting “one processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium; the instructions when executed by the at least one processor from the non-transitory computer-readable storage medium” (claim 19), nothing in the claim element preclude the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. Thus, the claims fall within the mental processes grouping. The mere nominal recitation of at least one processor, Application Programming Interface (API), and a neural network do not take the claim out of the mental processes grouping and mathematical concepts grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
 	Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The one or more storage devices, a processor, Application Programming Interface (API), and neural network are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  
  	Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claims each at most comprise additional elements of “a one or more storage devices, a processor,  Application Programming Interface (API), and a neural network” (Claim 9).  Each of these claimed elements is noted to perform their generic functions.  
	The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system.
	The judicial exception is not integrated into a practical application. In particular, the computer and neural network are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
5.  	The prior art taken alone or combination failed to teach or suggest the claimed invention.
 	Nickitas et al. (US Application No. 20140279208) teach a computerized method of providing electronic shopping service, which includes automatically collecting purchase predictive data of a user by a purchase predictive data collector, predicting a product purchase interval of a product for the user at least partially based on the purchase predictive data of the user by a product purchase interval predictor, recommending additional products to the user at least partially based on the purchase predictive data of the user by a product recommender, and providing data analytics and shopper marketing to retailers, wholesalers, or consumer packaged goods (CPG) companies..
	
 	Alvarez et al. (US Application No. 20090271246) teach a method that incorporates data from multiple data sources to generate useful recommendations for a target consumer. The process includes analyzing consumer attributes which relate to target consumer attributes to create a target consumer cluster, creating associations based upon merchant attributes and target consumer attributes and providing the feedback based on the associations.

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RJ/

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 29, 2022